DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-06-22 (herein referred to as the Reply) where claim(s) 1-15 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 7, 14 and 8, 15
The claim(s) recite variants of:
wherein antenna ports of a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of an SS block and a CSI-RS resource selected by the UE for a preamble transmission and an association with the PRACH resource.
Due to the run-on sentence nature of the paragraph, it is unclear as to how to the limitations should be interpreted because it is unclear as to which clauses are related to each other. For example, it is unclear as to what is associated with “association with at least one….” because there are several prior elements recited before the phrase (i.e., is the antenna ports, SS block or CSI-RS resource in association with the PRACH resource?)
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babaei_262 (US20180279262) in view of Guo_889 (US20180302889)
Claim(s) 1, 9
Babaei_262 teaches
receiving, by the UE, a radio resource control (RRC) message from the first base station, the RRC message comprising at least 
one preamble index a UE may receive, from a base station RRC a random access preamble index via RRC. The preamble index to be used for random access.  <para. 0259>.
	performing, by the UE, random access (RA) with the second base station based on the received RRC message. A UE may transmit, to a base station, a selected random access preamble via a selected PRACH occasions, the selected PRACh from previously received configuration. <para. 0260>.
Babaei_262 does not explicitly teach

However in a similar endeavor, Guo_889 teaches
a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index (CRI); and First PRACH resource in the configuration for beam failure recovery configuration is associated with a CSI-RS resource index by way of an SSB index. Said information can be in higher layer such as RRC <para. 0204, 0206, 0267-0268>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 with the embodiment(s) disclosed by Guo_889. One of ordinary skill in the art would have been motivated to make this modification in order to provide beam recovery scheme in an advanced wireless communication system. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babaei_262 (US20180279262) in view of Guo_889 (US20180302889), and further view of KWON_117 (US20170215117)
Claim(s) 2
Babaei_262 does not explicitly teach
further comprising:
	receiving, by the second base station, a handover request from the first base station; and
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, KWON_117 teaches

	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. BS can allocate multiple handover preambles. In one embodiment, preambles are used for UL beam sweeping operations. <FIG(s). 7, 9A, 9B; para. 0099, 0106, 0119, 0123>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by KWON_117. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for handover in wireless communication system using beamforming. See Background, para. 0002.
Claim(s) 10
Babaei_262 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station.
However in a similar endeavor, KWON_117 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to: 
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station. BS can allocate multiple handover preambles. In one 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by KWON_117. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for handover in wireless communication system using beamforming. See Background, para. 0002.
Claim(s) 11
Babaei_262 does not explicitly teach
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station.
However in a similar endeavor, KWON_117 teaches
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station. a handover request message communicated between serving and target base station for handover. Allocation of the preambles is based on receiving the handover request message trigger <para. 0014, 0016; Claim 31>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by KWON_117. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for handover in wireless communication system using beamforming. See Background, para. 0002.


Claim(s) 2
Babaei_262 does not explicitly teach
further comprising:
	receiving, by the second base station, a handover request from the first base station; and
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, Hampel_181 teaches
	receiving, by the second base station, a handover request from the first base station; and source base station may generate a handover request that includes one or more beam identifiers of the one or more beams measured by the UE. source base station may transmit the handover request to the target base station . The target base station may receive and process the handover request and may, at , make an allocation status decision. The allocation status decision may be a determination of whether to allocate one or more beams to the UE for the handover <FIG(s). 3; para. 0117-0118>.
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. If one or more beams are being allocated, the target base station may determine values of access parameters for the one or more allocated beams based on the information in the handover request. In some examples, the access parameters for a directional beam may include, for example, one or more of a preambles. In a case where multiple beams are being allocated for the handover, the UE is allocated respective beam identifiers and their respective preambles. <FIG(s). 3; para. 0120-0121, 0124, 0126>.

Claim(s) 10
Babaei_262 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station.
However in a similar endeavor, Hampel_181 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to: 
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station. If one or more beams are being allocated, the target base station may determine values of access parameters for the one or more allocated beams based on the information in the handover request. In some examples, the access parameters for a directional beam may include, for example, one or more of a preambles. In a case where multiple beams are being allocated for the handover, the UE is allocated respective beam identifiers and their respective preambles. The UE selects a beam based on the access parameters <FIG(s). 3; para. 0120-0121, 0124, 0126>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and 
Claim(s) 11
Babaei_262 does not explicitly teach
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station.
However in a similar endeavor, Hampel_181 teaches
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station. source base station may generate a handover request that includes one or more beam identifiers of the one or more beams measured by the UE. source base station may transmit the handover request to the target base station. The target base station may receive and process the handover request and may, at , make an allocation status decision. The allocation status decision may be a determination of whether to allocate one or more beams to the UE for the handover, which includes allocating allocations of preambles <FIG(s). 3; para. 0117-0118>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.


Claim(s) 3
Babaei_262 does not explicitly teach
further comprising:
	receiving, by the second base station, a handover request from the first base station; and
	allocating, by the second base station, a plurality of dedicated PRACH resource sets for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, YOU_457 teaches
	receiving, by the second base station, a handover request from the first base station; and the first base station determines whether to initiate a handover process, for example, sends a handover request to the second base station <para. 0308>.
	allocating, by the second base station, a plurality of dedicated PRACH resource sets for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. in response to receiving the handover request, the second base stations generates a handover command allocates that N PRACH configurations (RACH time-frequency resources, and in one embodiment, a preamble root sequence and a preamble index that are used to generate a preamble) to a UE for downlink beam operations <para. 0310-0311>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by YOU_457. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication method, a 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babaei_262 (US20180279262) in view of Guo_889 (US20180302889), and further view of Ying_365 (US20190335365)
Claim(s) 4
Babaei_262 does not explicitly teach
	transmitting, by the first base station, a handover request to the second base station through an access and mobility management function (AMF).
However in a similar endeavor, Ying_365 teaches
	transmitting, by the first base station, a handover request to the second base station through an access and mobility management function (AMF). NG-RAN sends handover request to eNB via AMF <FIG(s). 3A, 3B; para. 0069-0072>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by Ying_365. One of ordinary skill in the art would have been motivated to make this modification in order to ensure service data continuity between different RAT technologies. See para. 0008-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babaei_262 (US20180279262) in view of Guo_889 (US20180302889), in view of Ying_365 (US20190335365), and further view of INGALE_607 (US20200053607)
Claim(s) 5
Babaei_262 does not explicitly teach

However in a similar endeavor, INGALE_607 teaches
	wherein the handover request comprises a measurement report of the second base station by the UE, the measurement report comprising the CRI . handover command, which is equivalent to the claimed handover request, includes indicating a best CSI-RS resource identifier to the target cell by measuring a subset of CSI-RS resources received in the handover command.  <para. 0011-0015, 0024, 0027, 0072-0073, 0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262, Guo_889 and Ying_365 with the embodiment(s) disclosed by INGALE_607. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a best CSI-RS resource to be used by a target cell by during handover operations. See Background, para. 0009-0011.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babaei_262 (US20180279262) in view of Guo_889 (US20180302889) and further view of INGALE_607 (US20200053607)
Claim 12
Babaei_262 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a measurement report of the second base station to the first base station, the measurement report comprising the CRI .
However in a similar endeavor, INGALE_607 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to:

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Babaei_262 and Guo_889 with the embodiment(s) disclosed by INGALE_607. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a best CSI-RS resource to be used by a target cell by during handover operations. See Background, para. 0009-0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babaei_262 (US20180279262) in view of Guo_889 (US20180302889), and further view of Dinan_229 (US20180279229)
Claim(s) 6, 13
As discussed herein, Babaei_262 in view of Guo teaches a CSI-RS associated with the CRI <para. 0204, 0206, 0267-0268>.
Babaei_262 does not explicitly teach
further comprising:
	selecting, by the UE, at least one of the preamble index and the PRACH resource based on reference signal received power measurements of a CSI-RS
However in a similar endeavor, Dinan_229 teaches
	selecting, by the UE, at least one of the preamble index and the PRACH resource based on reference signal received power measurements of a CSI-RS. UE selects a preamble index corresponding to an CSI-RS based on RSRP of the CSI-RS. <para. 0113-0115>.


Relevant Cited References

US20150249972
US20190230569
US20180220344
US20190357069
US20200092780


Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415